Name: 1999/48/EC: Commission Decision of 29 December 1998 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (notified under document number C(1998) 4550) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations;  maritime and inland waterway transport
 Date Published: 1999-01-21

 Avis juridique important|31999D00481999/48/EC: Commission Decision of 29 December 1998 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (notified under document number C(1998) 4550) (Text with EEA relevance) Official Journal L 016 , 21/01/1999 P. 0027 - 0029COMMISSION DECISION of 29 December 1998 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (notified under document number C(1998) 4550) (Text with EEA relevance) (1999/48/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (1),Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (2), as last amended by Regulation (EC) No 3410/93 (3), and in particular Article 3 thereof,Whereas authorities of the Member States concerned have applied for the information in the list provided for in Article 10(3)(b) of Regulation (EC) No 894/97 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 3 of Regulation (EEC) No 55/87; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended,HAS ADOPTED THIS DECISION:Article 1 The information in the list annexed to Regulation (EEC) No 55/87 is amended as shown in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 December 1998.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 132, 23. 5. 1997, p. 1.(2) OJ L 8, 10. 1. 1987, p. 1.(3) OJ L 310, 14. 12. 1993, p. 27.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>>TABLE>